Exhibit 10.1 February 10, 2016 Art’s-Way Manufacturing Co., Inc. 5556 Highway 9 Armstrong, IA 50514-7566 Re: Obligation Paid in Full Ladies and Gentlemen: Reference is made to the Obligation (22 / 7431732097 / 42) dated as of May 1, 2013 between Art’s-Way Manufacturing Co., Inc. (the “ Borrower ”) and U.S. Bank National Association (the “ Bank ”). This obligation is now paid in full and a request to release the mortgage for 101 Dayton Ave., Ames, IA 50010 has been processed. Payoff As of February 10, 2016 Principal: $1,077,392.95 Interest:$ 802.66 Total Amount: $1,078,195.61 If you have any questions regarding this notice, please contact Doug Ragaller at (XXX)-XXX-XXXX. Sincerely, U.S. BANK NATIONAL ASSOCIATION Doug Ragaller, Market President
